DETAILED ACTION
This office action is in response to applicant’s filing dated August 17, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 22-44 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks filed August 17, 2022.  Claim(s) 1-21 were previously canceled. 

Election/Restrictions
Applicant's election with traverse of Group I, drawn to a method for preparing a ready-to-use peritoneal dialysis fluid for peritoneal dialysis of a patient, the method comprising: mixing, before administration to the patient, appropriate amounts of at least a first concentrate and a second concentrate with an appropriate amount of water to form a ready-to-use dialysis fluid, wherein the first concentrate includes glucose, has a pH of between 1.5 and 4, and is free of sodium ions, wherein the second concentrate includes a physiologically acceptable buffer and sodium ions, and has a pH of between 5.0 and 9.0, and wherein the ready-to-use dialysis fluid has a sodium ion concentration of about 110 mM to about 145 mM and an osmolality of about 0.20 to about 0.5 Osm/kg as the elected invention and a final formulation species comprising sodium, potassium, calcium, magnesium, lactate, bicarbonate and glucose as the elected species in the reply filed on August 17, 2022 is acknowledged.  The traversal is on the ground(s) that concern the present parsing of the claims and that a search for multiple groups above would not be undue.  
The Examiner notes that in a review of Groups I and II, Applicant’s argument has been found persuasive, thus Groups I and II are presently under examination.  With regard to Group III, the argument is not found persuasive.  
Firstly, Applicant is reminded that the instant requirement is a Lack of Unity.  There are no provisions for serious burden under 37 C.F.R. 1.475 and MPEP 1800.  Further, the requirement for restriction between inventions or groups of inventions and/or species fail to relate to a single general inventive concept because they lack the same or corresponding technical feature.  See PCT Rules 13.1 and 13.2.  These reasons have already been provided to Applicant (see the Office Action dated July 25, 2022), and will not be repeated herein so as not to burden the record, but are herein incorporated by reference.  Since Applicant has failed to demonstrate that the species do, in fact, relate to a single general inventive concept, the Examiner defers to the reasons previously set forth as to why the restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claim 44 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 17, 2022.
Claims 22-43 are presently under examination.

Priority
The present application is a 371 of PCT/EP2018/079245 filed on October 25, 2018 which claims benefit of US Provisional Application No. 62/581,310  filed on November 3, 2017.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 41 and 43 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by Sasso et al (US 2005/0224372 A1, cited in the IDS filed April 30, 2020).
Regarding claim 41, Sasso teaches a dialysis or replacement fluid separated into two or more component solutions intended for admixture preliminary to use; admixture of the component solutions provides the final dialysis or replacement fluid [0001]; a flexible bag assembly comprising: at least first and second compartments; a first predetermined volume of an aqueous sodium bicarbonate component solution, said first predetermined volume being provided in at least one of the at least first and second compartments; and a second predetermined volume of an aqueous acid component solution, said second predetermined volume being provided in at least another of the at least first and second compartments, said aqueous acid component solution having an amount of dissolved carbon dioxide, the aqueous sodium bicarbonate component solution and the aqueous acid component solution being mixable together to obtain a peritoneal dialysis, hemodialysis or replacement fluid (claim 1).
Sasso teaches a first predetermined volume of the above Example 5 sodium bicarbonate component dilute form solution (including potassium) is to be related to, i.e.-admixed, with a second predetermined volume of the above Example 2 acid component concentrated form solution to obtain a final HD ( or replacement) fluid [0037].  Example 2 taught by Sasso is free of sodium ions [0020].  Example 5 taught by Sasso includes sodium chloride and sodium bicarbonate (i.e. sodium ions).  

Regarding claim 43, Sasso teaches the need for separation of the bicarbonate component from other components which may comprise Ca++ and Mg++ cations is that the required amounts of these cations, in particular Ca++, cannot be stored together with bicarbonate for any appreciable period of time without precipitation of Ca++ and Mg++ carbonates; however, if the bicarbonate and Ca++ and Mg++ component solutions are mixed together shortly before use of the mixture as a dialysis or replacement fluid, precipitation does not occur within a time which is adequate for the mixture to be employed for its intended purpose [0003].  Thus, Sasso explicitly teaches mixing shortly before administering.
The teachings of Sasso anticipate the method of claims 41 and 43.



Claim(s) 41 and 43 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by Senninger et al (US 5,344,392).
Regarding claim 41, Senninger teaches the final solution to be compounded will be a peritoneal dialysis solution as supplied by Baxter Healthcare Corporation under the designation PD-1; Baxter’s PD-1 solution is formulated from two concentrates having the following compositions (col 4, lines 11-27):
Concentrate 1
11.34 g/100 ml sodium chloride
7.84 g/100 mL sodium lactate
514 mg/100 ml Calcium Chloride
304 mg/100 ml Magnesium Chloride

Concentrate 2
50% dextrose
Thus, PD-1 comprises a sodium free concentrate and a concentrate including sodium ions.  Senninger teaches each of the concentrates is prepared to require dilution of approximately 1 to 20, i.e. 1 part concentrate to 19 parts water, for preparation of the finished solution.  

Regarding claim 43, Senninger teaches each of water source and concentrate sources are connected through valves, and concentrate inlet ports of the proportioner (col 4, lines 47-54); the apparatus may include more than two inlet ports if the apparatus is to be used to proportion a solution from more than two concentrates (col 4, lines 55-57); the dialysis apparatus which ultimately delivers the finished solution to the patient (col 4, lines 60-61).  This reads on mixing shortly before administering.
Therefore, the teachings of Senninger anticipate the method of claims 41 and 43.




Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22 and 26-30, 34, 35, 40, 41, and 43 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by Sasso et al (US 2005/0224372 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Sasso et al (US 2005/0224372 A1) in view of Leypoldt et al (Kidney International, 1995; 48:1959-1966).
Regarding claims 22, 26-28, 35, and 41, Sasso teaches a dialysis or replacement fluid separated into two or more component solutions intended for admixture preliminary to use; admixture of the component solutions provides the final dialysis or replacement fluid [0001]; a flexible bag assembly comprising: at least first and second compartments; a first predetermined volume of an aqueous sodium bicarbonate component solution, said first predetermined volume being provided in at least one of the at least first and second compartments; and a second predetermined volume of an aqueous acid component solution, said second predetermined volume being provided in at least another of the at least first and second compartments, said aqueous acid component solution having an amount of dissolved carbon dioxide, the aqueous sodium bicarbonate component solution and the aqueous acid component solution being mixable together to obtain a peritoneal dialysis, hemodialysis or replacement fluid (claim 1).
Sasso teaches a first predetermined volume of the above Example 5 sodium bicarbonate component dilute form solution (including potassium) is to be related to, i.e.-admixed, with a second predetermined volume of the above Example 2 acid component concentrated form solution to obtain a final HD ( or replacement) fluid [0037].  Example 2 taught by Sasso includes glucose, has a pH of 2.3 and is free of sodium ions [0020].  Example 5 taught by Sasso includes sodium chloride and sodium bicarbonate (i.e. sodium ions) and has a pH of 6.2 [0031].  Sasso teaches in general sodium bicarbonate, being the preferred buffer and indeed natural buffer [0002].  Thus, the second concentrate comprises a physiological buffer.  
Regarding claim 29, Example 5 of Sasso includes potassium (K+) [0031].

Regarding claim 30, Sasso teaches the total unit volume of the final HD fluid is conveniently once again selected to be 5 L, in which case 4.75 L of said sodium bicarbonate component dilute form solution would be mixed with 0.25 L of said acid component concentrated form solution (including glucose).  0.25 L of acid component to total volume 5 L is equivalent to a ratio of 1:20.

Regarding claim 34, Sasso teaches exemplary sodium bicarbonate-containing solutions comprised in one compartment of the multi-compartment flexible bag assembly comprise from about 600 mmol/1, to 800 mmol/1 of solution; the solution most preferably comprises an amount of dissolved CO2 leading to formation of carbonic acid, or another acid such as hydrochloric acid or citric acid for purposes of lowering the pH of the bicarbonate solution.

Regarding claims 40 and 43, Sasso teaches the need for separation of the bicarbonate component from other components which may comprise Ca++ and Mg++ cations is that the required amounts of these cations, in particular Ca++, cannot be stored together with bicarbonate for any appreciable period of time without precipitation of Ca++ and Mg++ carbonates; however, if the bicarbonate and Ca++ and Mg++ component solutions are mixed together shortly before use of the mixture as a dialysis or replacement fluid, precipitation does not occur within a time which is adequate for the mixture to be employed for its intended purpose [0003].  Thus, Sasso explicitly teaches mixing shortly before administering.

Moreover, Sasso teaches the final solution comprises 140 mM sodium.  
The prior art does not explicitly teach the osmolality of the final solution is between 0.2 to about 0.5 Osm/kg. However, osmolality depends, among other things, from the specific components, relative amounts, type of formulation etc., all of which seem to be the same or very similar to the composition taught by the prior art (see above rejection).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulation of formed by the method taught by Sasso that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Thus, the teachings of Sasso anticipate the method of claims 22 and 26-30, 34, 35, 40, 41, and 43.

Alternatively, assuming arguendo, that the skilled artisan would not expect that the same components would result in a composition comprising the same osmolality.  Leypoldt teaches measured initial osmolality of LNaD (330 ± 2 mOsm/kg H2O) was not different from that for CD1.5 (324 ± 2 mOsm/kg H2O, (~0.324 Osm/kg) but was lower (P < 0.01) than that for CD2.5 (377 ± 3 mOsm/kg H2O); all solutions were well tolerated by the patients; no adverse reactions were observed (page 1961, right, 2nd paragraph).  Moreover, Leypoldt teaches commercial dialysate of approximately equal initial osmolality (380 mOsm/ kg H2O) (page 1964, right, last paragraph).  It would have been prima facie obvious to one of ordinary skill in the art to utilize the osmolality of commercial dialysates or those taught by Leypoldt as a starting point for optimizing the osmolality of the final solution with an expectation of success, since the prior art teaches these osmolalities as producing no adverse effects and are used in commercial compositions.  
Taken together, all this would result in the practice of the method of claims 22 and 26-30, 34, 35, 40, 41, and 43 with a reasonable expectation of success.


Claim(s) 23-25, 32, 33, and 42 is/are rejected under 35 U.S.C. 103 as obvious over Sasso et al (US 2005/0224372 A1, cited in the IDS filed April 30, 2020) in view of Leypoldt et al (Kidney International, 1995; 48:1959-1966) and Shockley et al (US 5,631,025).
As set forth above, Sasso and Leypoldt teach a method of preparing a peritoneal dialysis fluid comprising mixing a concentrate comprising glucose and no sodium ions and a second solution comprising sodium ions for use as a peritoneal dialysis, hemodialysis or replacement fluid.  Sasso does not explicitly teach the sodium ion concentration is in the amounts claimed in instant claims 23-24 and 42.  However, Shockley teaches low sodium peritoneal dialysis solution (title); the sodium concentration in the solution is decreased thus causing sodium to be transported from the circulation to the peritoneal cavity; this provides for an improved ultrafiltration profile for the same initial osmolality when compared to standard solutions (abstract).  Shockley further teaches an improved peritoneal dialysis solution that contains a reduced sodium concentration, less than 132 mEq/L; in a preferred embodiment, the sodium concentration is present in an amount equal to or less than 120 mEq/L; the concentration of sodium is lower than the normal plasma sodium concentration of the patient (140-145mmol/L), and thus sodium is transported from the circulation to the peritoneal cavity; unexpectedly, an increased ultrafiltration volume and an improved volume profile with time may be achieved pursuant to the present invention with a low sodium peritoneal dialysis solution having the same initial osmolality as compared to a solution having a more conventional sodium concentration (col 4. Lines 46-59).  The Examiner notes that 1 mEq/L is equivalent to 1 mM.  
It would have been prima facie obvious to one of ordinary skill in the art to utilize the concentrations of sodium taught by Sasso and Shockley as a starting point for optimizing the sodium concentration in the final mixed peritoneal dialysis solution with a reasonable expectation of success, since the prior art teaches with these concentrations sodium is transported from the circulation to the peritoneal cavity and an increased ultrafiltration volume and an improved volume profile with time may be achieved.  
Taken together, all this would result in the practice of the method of claims 23-25 and 42 with a reasonable expectation of success.

Regarding claims 32 and 33, Sasso teaches the final solution:
Sodium 	140 mmol/l
Potassium	2 or 4 mmol/l
Calcium 	1.75 mmol/l
Magnesium  	0.5 mmol/l
	Lactate		3 mmol/l
	Bicarbonate	32 mmol/l

	Sasso further teaches the composition comprises 6.1 mmol/l.  However, Sasso does not explicitly teach glucose is within the claimed range or that the lactate is within the amount instant claim 33.  However, Shockley teaches a low sodium peritoneal dialysis solution (title) wherein the solution comprises 0.0 to about 4.0 (% w/v) dextrose and 0 to about 45 mEq/L lactate (claim 4).  Dextrose is equivalent to glucose.  It would have been obvious to one of ordinary skill in the art to utilize the amounts of glucose and lactate taught by Sasso and Shockley as a starting point for optimizing the amounts of glucose and lactate for formulating a peritoneal dialysis solution with a reasonable expectation of success, since the prior art teaches these amounts as suitable for use in peritoneal dialysis solution.
	Taken together, all this would result in the practice of the method of claims 32 and 33 with a reasonable expectation of success.


Claim(s) 31, 36-39 is/are rejected under 35 U.S.C. 103 as obvious over Sasso et al (US 2005/0224372 A1, cited in the IDS filed April 30, 2020) in view of Leypoldt et al (Kidney International, 1995; 48:1959-1966) and Senninger et al (US 5,344,392).
As set forth above, Sasso and Leypoldt teach a method of preparing a peritoneal dialysis fluid comprising mixing a concentrate comprising glucose and no sodium ions and a second solution comprising sodium ions for use as a peritoneal dialysis, hemodialysis or replacement fluid.  The cited art does not explicitly teach the ready-to-use dialysis fluid is prepared using a system including a proportioning device, at least one source of water connected to the proportioning device; at least one source of the first concentrate and at least one source of the second concentrate.  However, Senninger teaches a method for proportioning dialysis solutions from water and at least first and second concentrates comprising providing a source of water; providing a source of first concentrate; providing a second concentrate; coupling the source of water to a water inlet of a proportioning apparatus that includes first and second inlets, causing the proportioning apparatus to properly compound a solution from the concentrates and water (claim 19).  Moreover, Senninger teaches one of skill in the art will readily appreciate how to adjust the relative amounts of each of two concentrates to be mixed and then diluted with water to arrive at the desired composition of the finished solution (col 4, lines 36-40). 

Regarding claim  39, Senninger teaches a method of providing dialysis to a patient comprising providing a dialysis machine having multiple inlet ports and means for proportioning dialysis solutions from at least two concentrates and water supplied to different said inlet ports; allowing the patient to couple the two concentrates to at least two inlet ports; allowing the dialysis machine to automatically detect which of the at least two concentrates is supplied to each of the inlet ports and automatically adapting the machine to properly proportion the solutions from said concentrates (claim 25).  
It would have been prima facie obvious to one of ordinary skill in the art to formulate the concentrates taught by Sasso and Leypoldt to be delivered utilizing the apparatus of Senninger to mix the solution and administer the dialysis fluid to the subject with an expectation of success, since the prior art teaches this as a method of delivering dialysis fluid formulated from concentrates.
Taken together, all this would result in the practice of the method of claims 38 and 39 with a reasonable expectation of success.

Regarding claim 31, Sasso and Leypoldt do not explicitly teach the water is sterile water produced by reverse osmosis.  However, Senninger teaches the water source preferably may be a direct plumbing connection with in line equipment for sterilizing the water, such as by reverse osmosis (col 4, lines 41-43).  It would have been prima facie obvious to one of ordinary skill in the art to formulate the concentrates taught by Sasso and Leypoldt to be delivered utilizing the apparatus of Senninger to mix the solutions, including water with in line equipment for sterilizing the water by reverse osmosis, and administer the dialysis fluid to the subject with an expectation of success, since the prior art teaches this as a method of delivering dialysis fluid formulated from concentrates.
Taken together, all this would result in the practice of the method of claim 31 with a reasonable expectation of success.

Regarding claims 36, Sasso and Leypoldt do not explicitly teach a first concentrate comprises glucose in the claimed amount.  However, Senninger teaches a Concentrate comprising 50% dextrose (Col 4, lines 26-27).  Dextrose reads on glucose.  Moreover, Senninger teaches the relative amounts of each of the two concentrates will be adjusted depending upon the desired dextrose composition of the finished solution; for example, if a finished solution containing 2.5% dextrose is desired, equal parts of the two concentrates would be used; one of skill in the art will readily appreciate how to adjust the relative amounts of each of two concentrates to be mixed and then diluted with water to arrive at the desired composition of the finished solution (col 4, lines 32-40).  

Similarly, regarding claim 37, Sasso and Leypoldt do not explicitly teach a second concentrate comprises sodium, calcium, magnesium, lactate and bicarbonate in the claimed amounts.  However, Senninger teaches a concentrate comprising:

Concentrate 1
11.34 g/100 ml sodium chloride (~1.9 M)
7.84 g/100 mL sodium lactate (~ 0.7 M)
514 mg/100 ml Calcium Chloride (0.05 M)
304 mg/100 ml Magnesium Chloride (0.03 M)

It would have been prima facie obvious to one of ordinary skill in the art to utilize the concentrate amounts taught by Sasso and Senninger to formulate the concentrates for use in the dialysis apparatus taught by Senninger to arrive at the desired ready-to-use dialysis fluid since the prior art teaches these amounts are suitable for administration by peritoneal dialysis.  Moreover, dosage and concentration are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage and concentration range, the determination of the optimum or workable dosing and concentrations given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the practice of the method of claims 36 and 37 with a reasonable expectation of success.

Conclusion
Claims 22-43 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628